Citation Nr: 1744867	
Decision Date: 10/10/17    Archive Date: 10/17/17

DOCKET NO.  16-35 171A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for oral cancer, to include as a result of asbestos exposure.


REPRESENTATION

Veteran represented by:	Washington Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salazar, Associate Counsel






INTRODUCTION

The Veteran served on active duty from September 1956 to September 1960.   

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2015 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which denied service connection for oral cancer.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part..


REMAND

The Board sincerely regrets the additional delay, but finds that further development is required prior to final adjudication of the Veteran's claim.  

The Veteran filed for entitlement to service connection for oral cancer in March 2015.  Before adjudicating his claim, VA afforded the Veteran an examination in March 2016 to assess the etiology of the Veteran's oral cancer.  However, the Board finds that the VA examiner's opinion is inadequate for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 

The VA examiner was asked to opine as to whether the Veteran's oral cancer was at least as likely as not incurred in or caused by exposure to asbestos that occurred on active duty.  VA has conceded that, at minimum, the Veteran's "MOS had a minimal probable exposure to asbestos."  See May 2016 Rating Decision (granting the Veteran service connection for asbestosis with chronic obstructive pulmonary disease).  However the VA examiner opined that the Veteran's oral cancer was less likely than not incurred in or caused by service.  Specifically, the examiner reasoned that "there are no medical records to substantiate whether the [V]eteran's oral cancer at least as likely as not incurred in or caused by exposure to asbestos that occurred between 9/13/1956 and 9/15/1960, therefore based on the current records reviewed the claimed condition was less likely than not incurred or caused by the claimed in-service injury, event, or illness."  See March 2016 VA examination.  

However, as stated above, VA already conceded exposure to asbestos and the Veteran is service-connected for asbestosis.  Further, the Veteran provided statements detailing exposure to asbestos; specifically, he stated that he was "assigned to 'chip' paint, sand, and paint on ships. . . full of asbestos...for [four] years."  See July 2015 Notice of Disagreement.  An opinion based on an inaccurate factual premise has no probative value.  See Reonal v. Brown, 5 Vet. App. 458, 460 (1993).  Thus, on remand, the RO should obtain an addendum opinion addressing the Veteran's contentions and provide a detailed rationale as to whether a causal relationship exists between asbestos exposure and oral cancer. 

Accordingly, the case is REMANDED for the following action:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain an addendum opinion from an appropriately qualified VA examiner to determine the nature and etiology of the Veteran's oral cancer.  The evidentiary record, including a copy of this remand, must be made available to and reviewed by the examiner.  The addendum opinion must include a notation that this record review took place.  It is up to the discretion of the examiner as to whether a new examination is necessary to provide an adequate opinion.

After the record review and examination of the Veteran if deemed necessary by the examiner, the VA examiner is asked to respond to the following inquiry:

Is it at least as likely as not that the Veteran's oral cancer was either incurred in, or is otherwise attributable to, the Veteran's active duty service?

The medical professional must address the Veteran's lay statements regarding asbestos exposure and assume that the Veteran has been exposed, at least minimally, to asbestos.  In rendering this opinion, the examiner is advised that the Veteran is competent to report his symptoms and history.  Such reports must be acknowledged and considered in formulating any opinion.  If the medical professional rejects the Veteran's reports, he or she must provide an explanation for such rejection.  

The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.  

The examiner cannot improperly discount the Veteran's lay statements or mistakenly rely on an absence of medical evidence in the record to support his or her conclusions.  



The complete rationale for all opinions should be set forth and a discussion of the facts and medical principles involved would be of considerable assistance to the Board. 

If the medical professional cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation for why an opinion cannot be rendered.  In so doing, the medical professional shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information, or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

2.  The AOJ should conduct any other development deemed appropriate, and ensure that the VA examination report and opinion complies with the Board's remand instructions.

3.  After the above development has been completed, readjudicate the claim.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case (SSOC), and return the case to the Board.







The Veteran and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).





